Opinion by
Henderson, J.,
The plaintiff sold to the defendant a gas engine and feed mill. The contract of sale was in writing and contained a provision that the vendor was to start the engine after the purchaser had the same on his premises. The question at issue was whether the plaintiff did start the engine within the meaning of the contract. This was averred in the statement of claim and affirmed at the trial by the plaintiff. The defendant on the contrary denied that the plaintiff had performed this part of the agreement and alleged that the engine could not be made to work. The question raised on the appeal is whether certain letters of the defendant to the plaintiff and the replies thereto were admissible as evidence. Inspection of these letters clearly shows that they relate to the question at issue. The first of them, covered by the second assignment, is evidently a reply to a communication from the plaintiff and contains express notice that the engine had not been started and asks that the plaintiff send a man “to start it in good shape.” The second letter ob*381jected to, covered by the fiftb assignment, is also a reply to a letter of the plaintiff and contains a notice to the company that the engine does not work and that the defendant cannot make it work and also a suggestion that a man be sent to put it in operation or that the plaintiff take it away. The third letter, embraced in the sixth assignment, is of like import and an answer to a request of the plaintiff that the defendant pay for the machine. The letter contained in the seventh assignment relates to the unsatisfactory condition of the engine and calls attention to a defective part which the defendant believed caused the trouble. These letters are a part of the correspondence between the parties and all relate to the duty of the plaintiff and the obligation of the de: fendant under the contract. We think they are competent to show the respective contentions of the parties. Allegations made in a letter responded to by the other party are considered in the light of declarations or conversations between the parties and as such, properly admissible in evidence: Roe v. Day, 7 C. & P. 705; Holler v. Weiner, 15 Pa. 242. The letters being admissible there is no substantial ground for complaint with respect to the comments of the trial judge thereon.
The judgment is affirmed.